DETAILED ACTION
This communication is response to the amendment filed 12/09/2021. Claims 1-28 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,728,739 (hereafter Patent ‘739). both set of claims are claiming the same limitations with minor difference. Thus, both sets of claims are obvious variant of each other. Applicant mere broadens the independent claims of Patent ‘739 to arrive at the independent claims of the current application. Thus, the claims of Patent ‘739 encompass the claims of the current application.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ 2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED; May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on Architecture for Next Generation System”, 3GPP Standard (hereafter 3GPP), see IDS dated 11/04/2020 in view of US Pub. 2020/0146077 to LI et al., having provisional application No. 62/520,896 (hereafter LI).

Regarding claim 1, 3GPP discloses a method of wireless communication at a user equipment (see 3GPP, Fig 6.4.19.2.2-2, “UE”; Page 260-page 263, section 6.4.19, 
establishing a session with a session management function (SMF) for communication of user data below a size threshold (see 3GPP, Fig 6.4.19.2.2-2, messages 3-6; Page 260-page 263, section 6.4.19, solution 4.19: infrequent small user data transfer via control plane; 6.4.19.2.2 Mobile terminated data transport via control plane; 3. If the CP function has no association on which RAN node that the UE camps on, the CP function will buffer the downlink data and sends paging message to AN nodes; 4. The UE is paged by the AN nodes; 5-6. Upon reception of paging indication, the UE responses to the CP function via AN node; page 249-page 256: 6. When it has been made aware by the NGUP that some DL data has arrived for an UE in IDLE mode (and the UE is not known to be in power saving mode), the SMF has to be able to interact with MMF in order to trigger UE paging from the RAN. This corresponds to MM impacts (including NG2 impacts) of SMF events); and
communicating the user data with at least one of an Application Function (AF) or a Data Network (DN), wherein the user data is communicated with the SMF for transport as a Session Management (SM) payload over a Non Access Stratum (NAS) protocol (see 3GPP, Fig 6.4.19.2.2-2, messages 1, 2, 7, 8).
3GPP discloses wherein the user data is communicated with the SMF for transport over a Non Access Stratum (NAS) protocol, but 3GPP does not explicitly disclose “the user data is communicated with the SMF for transport via an Access and Mobility Management Function (AMF).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of the user data is communicated with the SMF for transport via an Access and Mobility Management Function (AMF) as a Session Management (SM) payload over a Non Access Stratum (NAS) protocol as taught by LI and incorporate it into the system of 3GPP to achieve an improved communication system (see LI, ¶ 0021 and ¶ 0030).

Regarding claim 2, 3GPP in view of LI discloses the method of claim 1, wherein the communicating the user data comprises: receiving the user data from the AF as the SM payload received from the SMF (see 3GPP, Fig 6.4.7.1-1; page 260-page 263).
LI also discloses wherein the communicating the user data comprises: receiving the user data from the AF as the SM payload received from the SMF (see LI, ¶ 0086: AMF will forward the data to the SMF via NAS-SM signal, and then the SMF is responsible for the data forwarding towards the destination AF (i.e., through the NEF)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of receiving the 

Regarding claim 3, 3GPP in view of LI discloses the method of claim 2, wherein the received user data is encrypted by the AMF (see 3GPP, page 260-page 263).
LI also discloses wherein the received user data is encrypted by the AMF (see LI, ¶ 0286: the AMF may use the Encryption Token and any vectors that were obtained from the AUSF or UDM to decrypt the data payload).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the received user data is encrypted by the AMF as taught by LI and incorporate it into the system of 3GPP to achieve an improved communication system (see LI, ¶ 0021 and ¶ 0030).
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the teaching of the received user data is encrypted by the AMF and incorporate it into the system of 3GPP to achieve an efficient data integrity as evidenced by US Pub. 2019/0037407 to NAIR et al. (see NAIR, ¶ 0056: the AMF encrypts the SMS PDU using an encryption key and performs integrity protection on the NAS message including the encrypted SMS PDU using an integrity key. For example, the AMF has the NAS context for the recipient UE available and can encrypt the SMS PDU using an encryption key such as the 5G NAS encryption key, e.g. similar to KNAS enc as specified in clause 8.2 of TS 33.401. The AMF 

Regarding claim 4, 3GPP in view of LI discloses the method of claim 1, wherein the communicating the user data comprises: receiving the user data from the DN as the SM payload received from the SMF (see 3GPP, Fig 6.4.7.1-1; page 260-page 263).

Regarding claim 5, 3GPP in view of LI discloses the method of claim 4, wherein the received user data is encrypted by the AMF (see 3GPP, page 260-page 263).
LI also discloses wherein the received user data is encrypted by the AMF (see LI, ¶ 0286: the AMF may use the Encryption Token and any vectors that were obtained from the AUSF or UDM to decrypt the data payload).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the received user data is encrypted by the AMF as taught by LI and incorporate it into the system of 3GPP to achieve an improved communication system (see LI, ¶ 0021 and ¶ 0030).
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the teaching of the received user 

Regarding claim 6, 3GPP in view of LI discloses the method of claim 1, wherein the communicating the user data comprises: transmitting the user data to the SMF as the SM payload for transport to the AF (see 3GPP, Fig 6.4.19.2.1-1; page 260-page 263).
LI also discloses wherein the communicating the user data comprises: transmitting the user data to the SMF as the SM payload for transport to the AF (see Abraham, ¶ 0086: AMF will forward the data to the SMF via NAS-SM signal, and then the SMF is responsible for the data forwarding towards the destination AF (i.e., through the NEF)).


Regarding claim 7, 3GPP in view of LI discloses the method of claim 1, wherein the communicating the user data comprises: transmitting the user data to the SMF as the SM payload for transport to the DN (see 3GPP, Fig 6.4.19.2.1-1; page 260-page 263).

Regarding claim 8, 3GPP in view of LI discloses the method of claim 1, further comprising: receiving an indication of stored user data for the user equipment at the SMF; transmitting an second indication that the UE is ready to receive the stored user data; and receiving the user data from the SMF in response to the second indication (see 3GPP, page 260-page 263; page249-page 256).

Regarding claim 9, 3GPP in view of LI discloses the method of claim 1, wherein the user data comprises encrypted data that is encrypted based on an SMF encryption key, wherein the SMF encryption key comprises a shared key between the user equipment and the SMF (see 3GPP, page 260-page 263).

Regarding claim 10, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 11, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 12, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 13, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 14, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 15, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 16, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 19, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 20, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 21, it is rejected for the same reasons as set forth in claim 3. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 3.

Regarding claim 22, it is rejected for the same reasons as set forth in claim 4. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 4.

Regarding claim 23, it is rejected for the same reasons as set forth in claim 5. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 5.

Regarding claim 24, it is rejected for the same reasons as set forth in claim 6. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 6.

Regarding claim 25, it is rejected for the same reasons as set forth in claim 7. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 7.

Regarding claim 26, it is rejected for the same reasons as set forth in claim 8. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 8.

Regarding claim 27, it is rejected for the same reasons as set forth in claim 9. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 9.

Regarding claim 28, it is rejected for the same reasons as set forth in claim 1. Although phrased as non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RASHEED GIDADO/Primary Examiner, Art Unit 2464